Lumpkin, P. J.
1. Whenever it appears that the clerk of a trial court has failed to transmit to this court within the time prescribed by law a bill of exceptions and transcript, and that an attorney for the plaintiff in error “has been the cause of the delay, . . by consent, direction, or procurement of any kind,” the writ of error will be dismissed. Civil Code, §§ 5571, 5572.
2. An attorney at law who, by promising a clerk to make up a record for transmission to the Supreme Court, induces him to postpone giving his personal attention to the matter, and who fails to comply with the promise thus made, with sufficient promptness to enable the officer to certify the transcript and send it and the billrof exceptions to this court in due time, is certainly in the attitude of consenting to, directing, and procuring the delay; and this is so though the original papers from which the transcript is to be made up remain all the while in the custody of the clerk.

Writ of error dismissed.


AU the Justices concurring.